DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BADGER PAUL (International Publication #WO 2017092766; translation provided by the examiner; hereinafter Badger) in view of ROSEMEIER MALO et al. (International Publication # WO 2019086636; translation provided by the examiner; hereinafter Rosemeier).
Regarding claim 1, Badger teaches
dividing a rotor blade component (par.11 teaches rotor blade) of the rotor blade into a plurality of rotor blade component segments (par.14 teaches dividing rotor blade component into a plurality of segments/sections;), and 
in a connection interface (par.14 teaches connection interface through insertion; fig.5 teaches connection interface 74 and 72 for connection of sections) at a connection end (par.48 and fig.5f teach connection end) of a first rotor blade component segment of the plurality of rotor blade component segments (fig.4 discloses a 1st rotor blade component #24 on each edge of the figure 4).

Badgers fails to teach 
A method for testing a rotor blade component of a rotor blade for a wind power installation, the method comprising:
forming a plurality of cutouts

 Rosemeier does teach a method for testing (abstract discloses method for testing) a rotor blade component of a rotor blade (par.5 teaches rotor blade) for a wind power installation (par.3 teaches wind power installation through building wind turbines), the method comprising:
forming a plurality of cutouts (par.32 teaches plurality of cutouts as each infinitesimal slice).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Badger to include the teachings of Rosemeier; which would provide an improved method for testing by providing a test stand that allows a specimen to be clamped in such a way that the test force can be applied efficiently
and in a controlled manner at desired points of application as disclosed by (Rosemeier par.5).

Regarding claim 2, Badger in view of Rosemeier teaches the method according to claim 1, wherein the rotor blade component is a trailing edge of the rotor blade or an end edge of the rotor blade (Badger par.38 teaches trailing edge 32).

Regarding claim 3, Badger in view of Rosemeier teaches the method according to claim 1, further comprising: 
applying the connection interface to the connection end (Badger fig.4 teaches application of #50 to connections end of #24), and/or 
producing the rotor blade component of a rotor blade for a wind power installation, and/or 
arranging a plurality of connecting elements and/or a plurality of tension elements in some or all of the plurality of cutouts.

Regarding claim 4, Badger in view of Rosemeier teaches the method according to claim 1, further comprising: 
Transporting (Badger par.63 teaches transporting) the rotor blade component segment to a test stand (Rosemeier abs teaches a test stand), 
connecting the rotor blade component segment to the test stand (Rosemeier par.41 teaches connection), 
testing the rotor blade component segment at the test stand (Rosemeier par.11 teaches testing), 
dismounting the rotor blade component segment from the test stand (Badger par.63 teaches removing as dismounting), and 
disposing of the rotor blade component segment (Rosemeier par.63 teaches dispensing component as disposing, which could be replaced with a rotor blade component).

Regarding claim 5, Badger in view of Rosemeier teaches the method according to claim 1, wherein: 
at least some of the plurality of cutouts have identical shapes, and/or 
at least some of the plurality of cutouts are configured for receiving a plurality of connecting elements, respectively, and/or a plurality of tension elements, respectively, for connecting the rotor blade component segment to a test stand, and/or 
a respective peripheral surface of at least some of the plurality of the cutouts is formed by a connection material, and/or 
at least some of the plurality of cutouts are blind holes, and/or 
at least some of the plurality of cutouts are through passage holes, and/or 
a respective peripheral surface of at least some of the plurality of cutouts has an inner thread, and/or 
at least some of the plurality of cutouts are bores (Badger abs teaches bores), and/or 
at least some of the plurality of cutouts are spaced apart equidistantly from one another.

Regarding claim 6, Badger in view of Rosemeier teaches the method according to claim 3, comprising: 
applying the connection interface comprises laminating on a connection material (Badger par.43 teaches laminating connection material #64) of the connection interface, and/or 
aligning a first end of the connection interface with the connection end of the rotor blade component segment, and/or 
wherein a second end of the connection interface is spaced apart from an end of the rotor blade component segment, the rotor blade component segment being opposite the connection end of the rotor blade component segment, and/or wherein the first and second ends of the connection interface are parallel to one another.

Regarding claim 7, Badger in view of Rosemeier teaches the method according to claim 1, wherein:
the connection material comprises at least one of a fiber-reinforced composite material, a fiber-plastic composite material, or a glass fiber-reinforced epoxy resin composite material (Badger par.43 teaches glass fiber foam reinforced with an adhesive), and/or 
the connection material is identical to a material of the rotor blade component and/or is reinforced with a material of the rotor blade component, and/or 
the connection interface is arranged on at least one of an inner side or an outer side of the connection end of the rotor blade component segment (Badger par.49 teaches inner surface or outer surface), and/or 
the connection interface extends over at least a portion of the inner periphery and/or outer periphery of the connection end of the rotor blade component segment.

Regarding claim 8, Badger in view of Rosemeier teaches the method according to claim 1, comprising: 
transporting at least one rotor blade component segment (Rosemeier abstract teaches transporting test stand; to which the test specimen (rotor blade) can be clamped meaning the rotor blades segments are transported) of the plurality of rotor blade component segments of a same rotor blade component to a test stand (Rosemeier abs teaches a test stand), 
connecting the at least one rotor blade component segment of the plurality of rotor blade component segments of the same rotor blade component to the test stand (Rosemeier par.51 teaches connecting), and 
testing the at least one rotor blade component segment of the plurality of rotor blade component segments of the same rotor blade component at the test stand (Rosemeier par.11 teaches testing through application of test force).

Regarding claim 9, Badger in view of Rosemeier teaches the method according to claim 1, further comprising disposing (Rosemeier par.63 teaches dispensing component as disposing, which could be replaced with a rotor blade component) of a second rotor blade component segment of the plurality of rotor blade component segments of the same rotor blade component (Badger fig.4 shows 2nd rotor blade component 24 in the plurality of rotor blade components).

Regarding claim 19, Badger teaches
separated from (par.11 teaches separate structural component; par.35 teaches producing wind turbine blade sections 24 separately)
a connection end (par.48 and fig.5f teach connection end) 
a connection interface at the connection end of the rotor blade component segment (par.14 teaches connection interface through insertion; fig.5 teaches connection interface 74 for connection of sections), and

Badger fails to teach A rotor blade component segment of a rotor blade for a wind power installation, the rotor blade component segment comprising: 
of a rotor blade component segment separated from a rotor blade component of a rotor blade for a wind power installation, 
a plurality of cutouts at the connection interface, the plurality of cutouts configure for connection of the rotor blade component segment to a test stand.
 Rosemeier does teach a rotor blade component segment (par.31 teaches a rotor blade component; par.17 teaches using part of specimen as segment) of a rotor blade (par.31 teaches rotor blade) for a wind power installation (par.3 teaches wind power installation through building wind turbines), the rotor blade component segment comprising: 
of a rotor blade component segment (par.31 teaches a rotor blade component; par.17 teaches using part of specimen as segment); a rotor blade component (par.5 teaches rotor blade component) of a rotor blade (par.5 teaches a rotor blade) for a wind power installation (par.3 teaches wind power installation through building wind turbines), 
a plurality of cutouts at the connection interface (par.32 teaches plurality of cutouts as each infinitesimal slice), the plurality of cutouts configure for connection of the rotor blade component segment to a test stand (abstract teaches a test stand).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Badger to include the teachings of Rosemeier; which would provide an improved method for testing by providing a test stand that allows a specimen to be clamped in such a way that the test force can be applied efficiently
and in a controlled manner at desired points of application as disclosed by (Rosemeier par.5).

Claim(s) 11-12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BADGER in view of ROSEMEIER further in view Corn; Randall Stephen et al. (United States Patent Publication # US 20100110450; hereinafter Corn).
Regarding claim 11, Badger in view of Rosemeier teaches the method according to the claim 1, on a face surface of the connection interface (Badger fig.5 shows a face surface of connection interface 72) in the region of openings of the cutouts (Badger par.65 teaches openings; Badger fig.5f teaches region of opening in cutout) 

Badger in view of Rosemeier fails to teach comprising arranging spacers.
Corn does teach comprising arranging spacers (par.22 teaches spacers).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Badger in view of Rosemeier to include the teachings of Corn; which would provide an improved method for inspecting a blade tip clearance between at least one rotor blade and a case spaced radially outward from the rotor blade as disclosed by Corn(par.5).

Regarding claim 12, Badger in view of Rosemeier further in view of Corn teaches the method according to the claim 11, wherein: 
the spacers have mutually different thicknesses (Corn par.22 teaches spacers having different thickness through different spacers), and/or 
the spacers have individually matched thicknesses such that the spacers are configured to compensate for unevennesses, and/or 
the spacers have different thicknesses, wherein the thicknesses are selected in such a way that face sides of the spacers are connectable to a steel adaptor lie in a common plane.

Regarding claim 15, Badger in view of Rosemeier teaches the method according to the claim 1, on a face surface of the connection interface (Badger fig.5 discloses face surface of connections interfaces 72 and 74), and applying filler compound on the face surface of the connection interface (Badger par.66 and fig.5 teaches applying resin as filler compound into the bores 72, which is the the connection interface; Badger fig.5 discloses face surface of connections interfaces 72 and 74).
 but fails to teach arranging spacers on planar surfaces, on the planar surfaces 
Corn does teach arranging spacers (par.22 teaches spacers) on planar surfaces (par.21 teaches planar surfaces), on the planar surfaces (par.21 teaches planar surfaces).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Badger in view of Rosemeier to include the teachings of Corn; which would provide an improved method for inspecting a blade tip clearance between at least one rotor blade and a case spaced radially outward from the rotor blade as disclosed by Corn(par.5).

Regarding claim 20, Badger in view of Rosemeier teaches the rotor blade component segment according to the claim 19, on a face surface (Badger fig.5 discloses face surface of connections interfaces 72 and 74) of the connection interface (Badger par.14 teaches connection interface through insertion; fig.5 teaches connection interface 72 and 74 for connection of sections) in the region of openings of the cutouts (Badger fig.5f teaches region of opening in cutout); and/or a filler compound (Badger par.66 teaches filler compound) is on a face surface of the connection interface (Badger fig.5 discloses face surface of connections interfaces 72 and 74)  is in a region of openings of the plurality of cutouts (Badger fig.5f teaches region of opening in cutout; Badger fig.4 and 5 disclose plurality of cutouts).
 Badger in view of Rosemeier fails to teach wherein spacers are arranged.
Corn does teach wherein spacers are arranged (par.22 teaches arrangement of spacers).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Badger in view of Rosemeier to include the teachings of Corn; which would provide an improved method for inspecting a blade tip clearance between at least one rotor blade and a case spaced radially outward from the rotor blade as disclosed by Corn(par.5).

Claim(s) 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over BADGER in view of ROSEMEIER further in view Reed, Gordon M.  et al. (United States Patent Application # US 20010008323; hereinafter Reed).

Regarding claim 16, Badger in view of Rosemeier teaches the method according to the claim 1, comprising producing planar surfaces on a face surface (Badger par.38 teaches outer surface as face surface) of the connection interface but fails to teach in a region of openings of the plurality of cutouts,
Reed does teach in a region of openings of the plurality of cutouts (par.17 teaches a region).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Badger in view of Rosemeier to include the teachings of Reed; which would provide a fixture for disposing a material on an airfoil or in an airfoil for an axial flow rotary machine as disclosed by Reed(par.4).

Regarding claim 17, Badger in view of Rosemeier further in view of Reed teaches the method according to claim 16, wherein producing comprising at least one of drilling or milling (Reed par.42 teaches drilling).

Regarding claim 18, Badger in view of Rosemeier further in view of Reed teaches the method according to claim 16, wherein the planar surfaces lie on two or more different planes, and/or wherein distances of the planar surfaces from a common reference plane are determined and thicknesses of the spacers and/or filler compound are adjusted to the distances (Reed par.98 teaches adjusting filler compound to fit length; Reed par.120 teaches adjusting filler material length).

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 10, 
“… the connection interface has a thickness corresponding to at least 1.5 times a diameter of one or more of plurality of cutouts, and/or the connection interface has a thickness of at least 2 cm, and/or the connection interface has a depth which corresponds to at least 2 times a diameter of one or more of plurality of the cutouts, and/or the connection interface has a depth of at least 10 cm.”
Claims 13 and 14 are also objected due to their dependence on claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20100122442 Kirkpatrick; Bowden et al. is a method for turbine blade fabrication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2858                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2858